Appellees sued appellant to recover the value of three steers, which were converted to its own use by appellant. The latter filed its plea of privilege to be sued in Tarrant county, Tex., which was controverted by appellees. Upon hearing the facts, judgment was rendered overruling the plea of privilege, and from that order this appeal has been perfected.
Appellant is a commission company engaged in the business of selling cattle shipped to it in the city of Fort Worth, Tex., and at times advancing loans on cattle. Leo A. Callan was representing the company in San Antonio, and had been for about five years. He solicited shipments of live stock for the company. He had an office in the St. Anthony Hotel, San Antonio, on the mezzanine floor, and he had a sign there, "Cassidy-Southwestern Commission Company, Fort Worth, Oklahoma City, Kansas City, and St. Louis." The officers of the company knew that Callan maintained an office there, and most of them had visited it. He was the local agent of the company. Rev. Stats. art. 1830, exception 24.
The letter written by the company July 12, 1920, to appellees, was sufficiently identified, and in that letter reference was made to "our San Antonio office." Callan obtained loans from his company for those desiring them, and consummated loans in San Antonio.
The judgment is affirmed.